NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JUAN RIOS QUINONES,                             No.    17-16518

                 Plaintiff-Appellant,           D.C. No.
                                                1:14-cv-00497-LEK-RLP
  v.

UNITEDHEALTH GROUP                              MEMORANDUM and
INCORPORATED;                                   ORDER*
UNITEDHEALTHCARE, INC.;
UNITEDHEALTHCARE INSURANCE
COMPANY; DOES, John, 1-99; DOES,
Jane, 1-999; DOE, Entities, 1-20; DOE,
Governmental Units, 1-10,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                            Submitted October 24, 2019**
                                Honolulu, Hawaii

Before: GRABER, M. SMITH, and WATFORD, Circuit Judges.

        Plaintiff-Appellant Juan Quinones appeals from the summary judgment


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

Panel
entered in favor of Defendants-Appellees UnitedHealth Group Inc. (UHC). On

appeal, Quinones argues that UHC violated federal Medicaid laws and regulations

and committed various state-law torts in handling his requests for a new personal

mobility device.

        Supplemental briefing was requested from the parties to determine whether

we still retained subject matter jurisdiction over the state law claims in this case.

See 28 U.S.C. § 1367(c). After reviewing the parties’ briefs, we hold that we do.

The benefits to “judicial economy, convenience, [and] fairness” to the parties

strongly support the retention of supplemental jurisdiction here. Satey v.

JPMorgan Chase & Co., 521 F.3d 1087, 1091 (9th Cir. 2008) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). We GRANT Quinones’s

September 25, 2019 motion (Dkt. No. 58) to take judicial notice. FED. R. EVID.

201.

        “We review de novo the district court’s ruling on cross-motions for

summary judgment.” Guatay Christian Fellowship v. Cty. of San Diego, 670 F.3d

957, 970 (9th Cir. 2011). Considering the facts that are undisputed by the

parties—and even considering the waived arguments first raised by Quinones on

appeal—we agree with the district court that UHC’s Medicaid program did not

deny Quinones coverage, respond to requests in an untimely manner, or otherwise

violate any applicable statutes, regulations, or duties of care. As a result, in its


Panel                                      2
April 18, 2017 amended order, the district court correctly granted UHC’s summary

judgment motions and denied Quinones’s motion for summary judgment as moot.

The court also did not abuse its discretion in denying Quinones’s subsequent

motion for reconsideration. See Kerr v. Jewell, 836 F.3d 1048, 1053 (9th Cir.

2016). Adams v. Hawaii Medical Service Ass'n, No. SCWC-XX-XXXXXXX, 2019

WL 4745128 (Haw. Sept. 30, 2019), cited by Quinones in his October 7, 2019

letter, is factually distinguishable from this case, where the undisputed facts reflect

that UHC did not deny Quinones coverage or otherwise mishandle his claims.

        AFFIRMED.




Panel                                      3